COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00468-CV


JERRY M. GILBERT                                                    APPELLANT

                                        V.

RAIN AND HAIL INSURANCE,                                              APPELLEE
D/B/A ACE INSURANCE
COMPANY, LLP


                                     ----------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Jerry M. Gilbert filed a pro se notice of appeal attempting to

appeal from a May 17, 2013 “Order On Abatement” in which the trial court

ordered the parties to arbitration. On January 2, 2014, we notified Gilbert of our

concern that we might not have jurisdiction over his appeal because the order did


      1
       See Tex. R. App. P. 47.4.
not appear to be a final judgment or an appealable interlocutory order. We also

notified Gilbert of our concern that his appeal was not timely filed; because

Gilbert filed a timely motion for new trial, his notice of appeal was due August 15,

2013, but was not filed until December 31, 2013. We stated that unless Gilbert

or any party desiring to continue the appeal filed a response on or before

January 13, 2014, showing grounds for continuing the appeal, his appeal could

be dismissed for want of jurisdiction.

      Gilbert timely responded and stated that he was appealing from the trial

court’s December 10, 2013 decision. We notified Gilbert on January 17, 2014,

that we had been informed by the trial court clerk that the trial judge did not sign

an order in this case on December 10, 2013, and has not signed an order at any

time since; thus, there is no appealable order, and Gilbert’s notice of appeal is

premature. We permitted the parties until January 31, 2014, to furnish this court

with a signed copy of the order that Gilbert seeks to appeal and stated that if no

order had been signed and furnished to this court by that date, this appeal could

be dismissed. Gilbert timely responded and enclosed a copy of a December 10,

2013 letter from the trial court stating that the court has “come to the conclusion

that the Plea in Abatement shall be granted” and requesting Appellee’s counsel

to prepare an appropriate order.

      In general, letters from the court to counsel are not the type of documents

that constitute a judgment, decision, or order. See Goff v. Tuchscherer, 627
S.W.2d 397, 398–99 (Tex. 1982). Only a letter evidencing a decision actually

                                         2
rendered, describing such decision with certainty as to the parties and the effect,

and publicly announcing the entry of such decision by prompt filing possesses all

the necessary attributes of an order.     Schaeffer Homes, Inc. v. Esterak, 792
S.W.2d 567, 569 (Tex. App.—El Paso 1990, no writ); see also Gregory v. Foster,

35 S.W.3d 255, 257 (Tex. App.—Texarkana 2000, no pet.) (“A letter is not a

rendition of judgment if it only indicates the court’s intention to render a judgment

in a certain way and sets out guidelines by which counsel are to draw a

judgment.”).

      The December 10, 2013 letter is not file-stamped, and it contemplates the

later signing of an order that Appellee’s counsel was directed to draft.        The

December 10, 2013 letter does not possess the necessary attributes of an order

and therefore does not constitute an appealable interlocutory order. See Tex.

Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2013) (listing appealable

interlocutory orders); Prentiss v. Prentiss, No. 02-10-00213-CV, 2010 WL
3303850, at *1 (Tex. App.—Fort Worth Aug. 19, 2010, no pet.) (mem. op.)

(dismissing appeal for want of jurisdiction because there was no final judgment or

appealable interlocutory order).

      Because there is no final judgment or appealable interlocutory order, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: February 20, 2014

                                         3